DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/03/2022 has been entered.
Claims 24-25, 27-28, 30-33 and 44 are currently pending in this application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 08/03/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "guide member" in claims 28 and 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
According to page 4, first paragraph of the instant specification, the guide member in claims 28 and 44 has been interpreted as a tongue that extends from an end of the body of the second anchor portion. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 28 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 28 and 44 each recite the limitations "an outwardly facing side of said elongate belt" and "an inwardly facing side of said elongate belt", which render the claim indefinite.  The terms "outwardly" and "inwardly" are relative words.  Whether a side of the elongate belt is outwardly facing or inwardly facing depends on how the elongate belt is placed.  An outwardly facing side can turn to an inwardly facing side when the elongate belt is positioned in a different way, and vice versa.  Therefore, it is unclear which side is being referred to as "an outwardly facing side" and which side is being referred to as "an inwardly facing side".  For examination purposes, the terms "outwardly" and "inwardly" have been construed to be corresponding to a condition of the elongate belt when worn by a user.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 24-25, 27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2015/0283449 A1) in view of Uncapher (US 3,637,257 A).
Regarding claim 24, White discloses a weight lifting support belt (belt 15; fig. 1; para. 0019) comprising: 
an elongate belt (belt 15) having a live end region (first end 20; fig. 1; para. 0019) and a dead end region (second end 25; fig. 1; para. 0019); and
 buckling (buckle system 10; fig. 1; para. 0019) to releasably connect and secure said live end region to said dead end region (by linkage members 30, 35 and 40; see fig. 1; paras. 0019, 0023), 
wherein said buckling comprises a first anchor portion (back plate 62; fig. 1; para. 0022) fixed to said live end region (live end 20; fig. 1; para. 0022), a second anchor portion (linkage member 35; fig. 1; paras. 0019) configured to releasably engage apertures (holes 90; fig. 1; paras. 0023-0024) provided in said dead end region (dead end region 25; fig. 1; para. 0023) to connect said live end region and said dead end region in a relaxed tightness condition of the support belt (by linkage members 30, 35 and 40; see fig. 1; paras. 0019, 0023), a locking mechanism (formed by linkage members 30 and 40; see fig. 1; paras. 0019, 0023) operable to cause a reduction in a spacing between said first anchor portion and said second anchor portion (by linkage members 30, 35 and 40; see fig. 1; paras. 0019, 0023) to change a tightness condition of the support belt from said relaxed tightness condition to a tightened closed condition (from an open position to a closed position; fig. 1; paras. 0020, 0023; claim 7) in which a free end of said live end region overlies a free end of said dead end region (dead end 25 has clearance to be positioned underneath live end 20 when the belt is in a closed condition; fig. 1; para. 0021), and a second pivot pin (pivot pin 61; fig. 1; para. 0020) pivotally connecting said second anchor portion (linkage member 35; fig. 1; paras. 0019) to said locking mechanism, 
wherein said apertures (holes 90; fig. 1) provided in said dead end region of said belt are arranged to form at least one row apertures disposed in spaced apart relation along said dead end region (dead end 25; see fig. 1; para. 0023) to define a plurality of progressively tighter second anchor engagement positions (linkage member 35 removably attached to one of holes 90 which defines a plurality of progressively tighter engagement positions; fig. 1; paras. 0023-0024), and 
wherein said locking mechanism (linkage members 30 and 40; see fig. 1; paras. 0019, 0023) comprises a connecting arm (linkage member 30; fig. 1; paras. 0019-0020) and a separate lever arm (linkage member 40; fig. 1; paras. 0019-0020) pivotally connected to said connecting arm by a third pivot pin (pivot pin 60; fig. 1; para. 0020) and operable to generate a pulling force to cause said reduction in said spacing between said first and second anchor portions (by moving free end 45 of lever arm 40; fig. 1; paras. 0024-0025), whereby a wearer can progressively tighten the belt through progressively tighter tightened closed conditions without detaching the first anchor portion from the live end region of the belt (without the need of removing any fixed hardware; fig. 1; paras. 0023-0025) by operating said locking mechanism to change the tightness condition of the support belt from said tightened closed condition to said relaxed tightness condition (open position; fig. 1; paras. 0023-0025), disengaging said second anchor portion from said at least one row of apertures and re-engaging said second anchor portion with said at least one row of apertures in one of said progressively tighter second anchor engagement positions (the wearer can disengage the linkage member 35 from a hole 90 by removing L-shaped extension 80 from the hole 90 and selectively engage the linkage member 35 to another hole 90 for a tighter position; fig. 1; paras. 0023-0025) and operating said locking mechanism to change the tightness condition of the support belt from said relaxed tightness condition to said tightened closed condition (fig. 1; paras. 0023-0025).
White does not disclose wherein a first pivot pin pivotally connecting said first anchor portion to said locking mechanism.  However, Uncapher teaches a buckling for a band (a locking handle construction 10 for a band 6; figs. 1-2; col. 1, ll. 59-67; col. 2, ll. 1-9) comprising a first pivot pin (pin 17; fig. 1; col. 2, ll. 15-18) pivotally connecting a first anchor portion (an anchor portion on end portion 8 carrying rivets 18; see annotated fig. 1; col. 2, ll. 14-19) to a locking mechanism (locking handle 12, link 14 and lock member 23, together forming a locking mechanism; figs. 1-2; col. 2, ll. 1-36); a second pivot pin (pin 13; fig. 1; col. 2, ll. 5-9) pivotally connecting a second anchor portion (an anchor portion on end portion 7 carrying rivets 12'; see annotated fig. 1; col. 2, ll. 1-9) to the locking mechanism (see figs. 1-2); and wherein said locking mechanism comprises a connecting arm (link 14; fig. 1; col. 2, ll. 14-19) and a lever arm (handle 12; fig. 1; col. 2, ll. 5-9) pivotally connected to said connecting arm by a third pivot pin (pin 15; fig. 1; col. 2, ll. 14-16).  Both White and Uncapher teach structure features of a buckling and fastening a band using the buckling; therefore, White and Uncapher are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coupling structure of the first belt end 20 and the connecting arm 30 as disclosed by White, by repositioning the first anchor portion 62 on top of the belt and using a first pivot pin to form a hinge between the connecting arm 30 and the repositioned first anchor portion, as taught by Uncapher, in order to allow the connecting arm 30 to be pivotably movable thereby providing more flexibility and adjustability to both the belt and to the buckling.  This modification does not change the principle of operation of White.  By this modification, the modified buckling would have the first pivot pin pivotally connecting said first anchor portion to said locking mechanism.
Regarding claim 25, White and Uncapher, in combination, disclose the weight liftinq support belt as claimed in claim 24, and White further discloses wherein said locking mechanism is configured such that said pulling force pulls said second anchor portion towards said first anchor portion (see figs. 1-3; para. 0021).
Regarding claim 27, White and Uncapher, in combination, disclose the weight liftinq support belt as claimed in claim 24, and White further discloses wherein said locking mechanism is configured such that said pulling force causes a relative movement of said first and second anchor portions that is in a circumferential direction of said elongate belt (see figs. 1-3; para. 0021).
Regarding claim 31, White and Uncapher, in combination, disclose the weight lifting support belt as claimed in claim 24, and White further discloses wherein said lever arm (linkage member 40; fig. 1) has a first end (free end 45; fig. 1; para. 0019) and a second end (pivot end 55; fig. 1; para. 0019) and said pivotal connection with said connecting arm is at a position intermediate said first and second ends of said lever arm (at middle portion 50; fig. 1; paras. 0019-0020).
Regarding claim 32, White and Uncapher, in combination, disclose the weight lifting support belt as claimed in 31, and White further discloses wherein said connecting arm (linkage member 30; fig. 1) has a first end (the end coupled to belt 15; fig. 1) and a second end (the end coupled to linkage member 40; fig. 1), said second end of said connecting arm defines a recess (a pair of extensions 31 defining a recess; fig. 1; para. 0026) configured to receive said first end of said lever arm (free end 45; see fig. 1; para. 0026) when said buckling is in a said tightened closed condition such that said lever arm forms a continuation of said connecting arm with said second end of said lever arm projecting from said second end of said connecting arm (fig. 1; para. 0026).
Regarding claim 33, White and Uncapher, in combination, disclose the weight lifting support belt as claimed in claim 32, and White further discloses wherein said first end (the end coupled to belt 15; fig. 1) of said connecting arm (linkage member 30; fig. 1) is connected to said first anchor portion (see fig. 1) and the connecting arm is configured such that when said support belt is in a said tightened closed condition said connecting arm forms a continuation of said one of said first and second anchor portions with said second end (the end coupled to linkage member 40; fig. 1) of said connecting arm projecting from said one of said first and second anchor portions (see figs. 1, 3) and overlying the other of said first and second anchor portions (see figs. 1, 3).  
White does not disclose wherein said first end of said connecting arm is received in a recess defined the first anchor portion.  However, Uncapher teaches wherein a first end (hinge pin 17; fig. 1; col. 2, ll. 14-18) of said connecting arm is received in a recess (defined by hinge sleeve 16; see annotated fig. 1) defined the first anchor portion (see annotated fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coupling means of the connecting arm to the first anchor portion, as disclosed by White, with wherein a first end of a connecting arm is received in a recess defined an anchor portion of the belt, as taught by Uncapher, in order to provide an alternative fastening means for the connecting arm and the corresponding anchor portion.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over White (US 015/0283449 A1) in view of Uncapher (US 3,637,257 A) and further in view of DiMarco (US 4,541,152 A).
	Regarding claim 30, White and Uncapher, in combination, disclose the weight lifting support belt as claimed in claim 24, and White further discloses wherein said second anchor portion (linkage member 35; fig. 1; paras. 0019) comprises as least one pin set (L-shaped extensions 80; fig. 1; para. 0023) by which the second anchor portion releasably engages said apertures (holes 90; fig. 1; para. 0023), a said pin set comprises a gripping pin (L-shaped extension 80; fig. 1; para. 0023) that has a body portion that has a width and a head portion projecting from said body portion and configured to engage against an inwardly facing side of said dead end region when said body portion is received in a said aperture (see fig. 1; para. 0023).
White does not disclose wherein a said pin set comprises a locating pin having a first diameter and a gripping pin that is spaced from said locating pin in a lengthways direction of said belt and has a body portion that has a width that is less than said first diameter and a head portion projecting from said body portion and configured to engage against an inwardly facing side of said dead end region when said body portion is received in a said aperture.  However, DiMarco teaches wherein a pin set (figs. 3-4; col. 5, ll. 51-67; items 36, 37) of a first anchor portion (figs 3-4; col. 5, ll. 531-67; item A2) comprises a locating pin (fig. 3; col. 6, ll. 1-13; item 36) having a first diameter (full diameter pins; fig. 3; col. 6, ll. 1-13; item 36) and a gripping pin (fig. 3; col. 6, ll. 1-13; item 37) that is spaced from said locating pin in a lengthways direction of said belt (see fig. 3) and has a body portion (see annotated fig. 3; col. 6, ll. 3-6) that has a width that is less than said first diameter (a reduced half diameter; fig. 3; col. 6, ll. 3-6) and a head portion (fig. 3; col. 6, ll. 3-6; item 39) projecting from said body portion (see fig. 3) and configured to engage against an inwardly facing side of said second end region when said body portion is received in a said aperture (see figs. 3-4). Both the pin sets of White and DiMarco are used to releasably couple a respective anchor portion to another structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the pin set by which the second anchor portion releasably engages said apertures, as disclosed by White, with a pin set of the corresponding anchor portion comprises a locating pin having a first diameter and a gripping pin that is spaced from said locating pin in a lengthways direction of said belt and has a body portion that has a width that is less than said first diameter and a head portion projecting from said body portion and configured to engage against an inwardly facing side of said second end region when said body portion is received in a said aperture, as taught by DiMarco, in order to provide an alternative releasably engaging means for the second anchor portion with the belt, thereby tightly coupling the base portion of the second anchor portion to the outer surface of a belt end.

    PNG
    media_image1.png
    659
    1126
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 3,637,257 A

    PNG
    media_image2.png
    634
    1200
    media_image2.png
    Greyscale

Annotated Fig. 3 from US 4,541,152 A

Status of Claims
Pending claims 28 and 44 are currently free of prior art rejections.  The found prior art does not teach or obviate the limitations of the claims.  None of the prior art of record alone or in combination teaches a buckling for a weight lifting support belt comprising a fixing plate disposed opposite a first anchor portion against an inwardly facing side of an elongate belt when in use, said fixing plate defining a recess, and a second anchor portion comprising a guide member configured to slide into said recess during tightening of said buckling.  Modifying the prior art to have the claimed feature would be impermissible hindsight based upon Applicant's disclosure.
Response to Arguments
Applicant's arguments filed on 08/03/2022 have been fully considered and addressed as follows.
Applicant remarks: Applicant asserts that White and Uncapher are not non-analogous art, and modifying White with Uncapher is based on an impermissible use of hindsight.
Examiner's response: Examiner respectfully disagrees.  Both Uncapher and White teach structural features of a buckling and coupling features of the buckling to a belt or band.  Accordingly, Uncapher and White are deemed in the same field of buckling; therefore, Uncapher and White are analogous art.  In addition, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the base reference White discloses an adjustable buckling coupled to a belt end portion via a pivot pin.  The second reference Uncapher teaches a buckling coupled to two belt end portions each with a pivot pin.  In an effort to improve White's belt and buckling, one of ordinary skill would glean from Uncapher that using two pivot pins at two belt end portions to pivotally couple the buckling to the two belt end portions would provide more flexibility and adjustability to both the belt and to the buckling.  Therefore, even if Uncapher and White teach belts for different intended use, the modification of White with Uncapher with respect to a pivotable coupling structure between a buckling and an end of a belt is reasonable.  in an effort of improving White, one of ordinary skill of the art would recognize that the pivotable coupling features of the buckling of Uncapher at both ends would add flexibility to White's belt and facilitating adjusting the buckling and the belt.
Applicant Remarks: Applicant asserts that the Uncapher reference is not in the field of endeavor of applicant's disclosure. Further, the Uncapher reference is not reasonably pertinent to the problem which the present claim addresses.
Examiner's response: Examiner respectfully disagrees.  As addressed above, Uncapher teaches structural features of a buckling and coupling features of the buckling to a belt or band. The instant invention is also drawn to structural features of a buckling and coupling features of the buckling to a belt.  Therefore, although Uncapher and the instant invention may not be in the same field of weight lift belt, but Uncapher is reasonably pertinent to the problem which the present claim addresses with respect to the buckling and coupling means between the bucking and the belt. 
Applicant Remarks: Applicant asserts that the band assembly taught by Uncapher provides no adjustability, a skilled person would not find "more flexibility and adjustability" in Uncapher as asserted in the Action as the motivation for the proposed combination of Uncapher and White since Uncapher does not disclose or suggest either flexibility or adjustability.
Examiner's response: Examiner respectfully disagrees.  First, the Office Action does not assert "more flexibility and adjustability" in Uncapher. Instead, the Office Action refers to the modified belt of White would have more flexibility and adjustability.  Applicant's argument appears to be based on a misinterpretation.  One ordinary skill of the art would have recognized that by combination of Uncapher and White, the buckling of White would have three pivot pins and be pivotable at both ends of the belt, thereby providing more flexibility and facilitating adjusting the buckling and the belt.  
Applicant Remarks: Applicant asserts that the band assembly taught by Uncapher provides failing to teach belt size adjustability and the non-suitability of the closing action of a band assembly for a weightlifting belt, one ordinary skill in the art would not be motivated to modify a weightlifting belt as taught by White that is required to allow easy size adjustment and quick belt removal.
Examiner's response: Examiner respectfully disagrees.  As discussed in the Office Action, the base reference White has disclosed a weightlifting belt having structural features allow easy size adjustment and quick belt removal.  Uncapher is introduced to only to modify the coupling means between the buckling and a belt end to be pivotable.  There is no such requirement that a secondary reference must teach all the features of a claimed invention or a primary reference.  Further, in an effort of improving the weight lift belt of White, one of ordinary skill of the art would recognize that the pivotable coupling features of the buckling of Uncapher at both ends of the belt would add flexibility to White's belt and facilitating adjusting the buckling and the belt.
Applicant Remarks: With respect to claim 33, Applicant asserts that the two ears 21 of link 14 as taught by Uncapher are not received in the hinge sleeve 16, therefore does not meet the requirement of claim 33.
Examiner's response: Examiner respectfully disagrees.  It is noted that in the Office Action, pivot pin 17 is interpreted as a first end of link 14, and pivot pin 17 is received in the hinge sleeve 16.  Therefore, Uncapher's teaching does meet the requirement of claim 33.
In addition, with respect to claim 28, the prior art rejection has been withdrawn in view of Applicant's clarification in the specification amendment about the guide member and Applicant's remarks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732